DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
A non-pneumatic tire with the bump stop comprising a “second set of tower bump stops positioned between each pair of adjacent flexible spokes and extending from the tread ring portion towards the wheel portion” as set forth in claim 11 in combination with the bump stop “extending radially outward from the wheel portion” and being in “engagement with at least one of the inner leg and the elbow of at least one of the plurality of flexible spokes” as required by claim 1.
A non-pneumatic tire with the bump stop having “opposing outer surfaces and inner surface” being “configured to abut against each other” as set forth in claim 13 in combination with the bump stop “extending radially outward from the wheel portion” and being in “engagement with at least one of the inner leg and the elbow of at least one of the plurality of flexible spokes” as required by claim 1.
A non-pneumatic tire with the bump stop comprising a plurality of tower bump stops each comprising “an outer surface configured to abut against the tread ring portion” as set forth in claim 15 in combination with the bump stop “extending radially outward from the wheel portion” and being in “engagement with at least one of the inner leg and the elbow of at least one of the plurality of flexible spokes” as required by claim 1.
A non-pneumatic tire with the plurality of bump stops comprising a “second set of tower bump stops positioned between respective pairs of adjacent flexible spokes and extending from the tread ring portion towards the wheel portion” as set forth in claim 17 in combination with the plurality of bump stops “extending radially outward from the wheel portion” and being in “engagement with at least one of the inner leg and the elbow of at least one of the plurality of flexible spokes” as required by claim 16.
A non-pneumatic tire with the plurality of bump stops comprising a plurality of tower bump stops each comprising “an outer surface configured to abut against the tread ring portion” as set forth in claim 18 in combination with the plurality of bump stops “extending radially outward from the wheel portion” and being in “engagement with at least one of the inner leg and the elbow of at least one of the plurality of flexible spokes” as required by claim 16.
A non-pneumatic tire with the plurality of bump stops comprising a “second set of tower bump stops positioned between respective pairs of adjacent flexible spokes and extending from the tread ring portion towards the wheel portion” as set forth in claim 20 in combination with the plurality of bump stops “extending radially outward from the wheel portion” and being in “engagement with at least one of the inner leg and the elbow of at least one of the plurality of flexible spokes” as required by claim 19.
A non-pneumatic tire with the plurality of bump stops comprising a plurality of tower bump stops each comprising “an outer surface configured to abut against the tread ring portion” as set forth in claim 20 in combination with the plurality of bump stops “extending radially outward from the wheel portion” and being in “engagement with at least one of the inner leg and the elbow of at least one of the plurality of flexible spokes” as required by claim 19.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. No new matter should be entered.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 11-13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding each of claims 11-13, 15, 17, 18 and 20, there is no support in the original disclosure for a single embodiment of Applicant’s non-pneumatic tire having the following respective bump stop features (e.g., “second set of tower bump stops positioned between each pair of adjacent flexible spokes and extending from the tread ring portion towards the wheel portion”, “opposing outer surfaces and inner surface” being “configured to abut against each other”, “an outer surface configured to abut against the tread ring portion”, etc…) set forth in these claims in combination with the bump stops “extending radially outward from the wheel portion” and being in “engagement with at least one of the inner leg and the elbow of at least one of the plurality of flexible spokes” as required by each of the independent claims.

Allowable Subject Matter
4.	Claims 1-10, 14, 16 and 19 are allowed.


Response to Arguments
5.	Applicant’s arguments in conjunction with the amended claims, filed 7 November 2022, with respect to the rejection(s) of claims 1-20 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 112(a) as noted above.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617